[Cite as State v. Plymale, 2016-Ohio-3340.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       GALLIA COUNTY

STATE OF OHIO,                                   :
                                                      Case No. 15CA1
        Plaintiff-Appellee,                      :

        v.                                       :    DECISION AND
                                                      JUDGMENT ENTRY
JOSEPH D. PLYMALE,                               :

        Defendant-Appellant.                     :    RELEASED: 6/3/2016

                                              APPEARANCES:

Timothy Young, Ohio State Public Defender, and Nikki Trautman Baszynski, Assistant
State Public Defender, Columbus, Ohio, for appellant.

C. Jeffrey Adkins, Gallia County Prosecuting Attorney, Eric R. Mulford & Britt T.
Wiseman, Gallia County Assistant Prosecuting Attorneys, Gallipolis, Ohio, for appellee.

Harsha, J.
         {¶1} After a jury convicted Joseph D. Plymale of seven crimes, he filed this

 appeal. First, Plymale argues that the aggravated murder, aggravated robbery, and

 related verdicts were against the manifest weight of the evidence because they were

 primarily supported by the self-serving and unreliable testimony of one witness,

 Christopher Bowman. But credibility generally is an issue for the trier of fact. Here the

 state introduced testimony of investigators and co-workers, DNA evidence, and

 surveillance video, all which corroborated Bowman’s testimony, as well as evidence

 that Plymale lied to police. Based on this evidence the jury properly found the essential

 elements of the crimes proven beyond a reasonable doubt. Because the jury did not

 clearly lose its way or create a manifest miscarriage of justice, we reject Plymale’s first

 assignment of error.
Gallia App. No. 15CA1                                                                         2


       {¶2} Plymale also contends that his trial counsel provided ineffective

assistance by failing to file a notice of alibi and by failing to object to the state’s

comments on his post-arrest silence. Plymale’s counsel told the trial court that he did

not file a notice of alibi because he did not believe that the witness’s testimony would

provide a clear alibi defense. In his explanation to the trial court Plymale’s counsel did

not state when he learned of the potential alibi witness or whether he could have filed a

timely notice of alibi, if he had determined it was appropriate to do so. Because the

record contains no evidence that Plymale’s counsel knew of the potential defense in

time to file a notice of alibi as required under Crim.R. 12.1, we reject this argument.

And the state was entitled to question him about prior inconsistent statements he made

to investigators after he waived his Miranda rights. Therefore, his trial counsel’s failure

to object on Fifth Amendment grounds would have been futile and was not deficient.

We overrule Plymale’s second assignment of error.

       {¶3} Finally, Plymale asserts that the trial court erred when it sentenced him to

consecutive sentences because the trial court did not make the statutorily required

findings before imposing consecutive sentences. Because Plymale did not object to the

imposition of consecutive sentences at the sentencing hearing, he waived all but plain

error, which he has not established. He also contends that the trial court’s justifications

for imposing consecutive sentences are not supported by the record. However the

record is replete with evidence to support the trial court’s findings. Thus we overrule

Plymale’s third assignment of error.

       {¶4} We affirm the judgment of the trial court.


                                          I. FACTS
Gallia App. No. 15CA1                                                                     3


       {¶5} When a neighbor found John Sheets’s abandoned white pickup truck

along the side of a road and called 911, the Gallia County Sheriff’s Office responded to

the call. After speaking with the neighbor, a deputy sheriff went next door to Sheets’s

residence and found Sheets’s body inside. A grand jury ultimately indicted Plymale with

aggravated murder, murder, aggravated robbery, having weapons while under

disability, theft of firearms, theft of a motor vehicle, receiving stolen property, and

tampering with evidence.

       {¶6} At trial the state presented the testimony of Sheets’s neighbor, Tammy

Korn, who said that she heard a gunshot on the afternoon of Monday, February 3,

2014 and later that day she saw Sheets’s garage door open and his white pickup truck

gone. Korn attempted unsuccessfully to contact Sheets by telephone over the next

several days. On Wednesday Korn and another neighbor, John Troyer, found Sheets’s

abandoned truck on Dan Jones Road. Korn returned home and called 911. Troyer

testified that he saw Sheets’s truck speeding away from Sheets’s house on the same

afternoon that Korn heard the gunshot, but he was unable to see the driver.

       {¶7} Deputy Sheriff Brown responded to Korn’s 911 call and located Sheets’s

abandoned truck. Brown went to Sheets’s home and found Sheets’s body and

evidence of an altercation, but no evidence of a forced entry. The medical evidence

showed that Sheets suffered a fatal gunshot wound, which punctured his right lung

from the back and exited through his chest. They found an open gun safe that

appeared to be missing guns, blood splatter marks inside the home, a bloody boot print

on the carpet, and a pillowcase missing from a pillow in Sheets’s bedroom.
Gallia App. No. 15CA1                                                                       4


       {¶8} Video surveillance taken from a park on Dan Jones Road at 3:45 pm on

Monday, February 3, 2014 near Sheets’s abandoned truck showed his white pickup

truck pulled up next to a green Jeep, which was later determined to belong to Bowman.

That same day video surveillance from a convenience store showed that at about 4:30

pm, a green Jeep was at the intersection of State Routes 554 and 160, near Plymale’s

apartment complex. Neither of the two surveillance videos showed the drivers of the

vehicles.

       {¶9} After investigators determined that the green Jeep belonged to

Christopher Bowman, they brought him in for questioning on Friday, February 7, 2014,

to determine what he might know about the identity of the driver of Sheets’s truck. The

jury reviewed the videotape of Bowman’s questioning. On that videotape Bowman

initially lied to the investigators but then, when the investigators told Bowman that his

green Jeep and a white pickup truck were seen together on surveillance video,

Bowman told investigators what had happened on Monday afternoon, February 3rd. He

was very reluctant to identify the driver of the white pickup truck, claiming that the

person was close to him and like a brother. Bowman finally identified the driver of the

pickup truck as his cousin Joseph Plymale. Bowman said that Plymale had asked him

to drive him out to his boss’s house because Plymale’s car was inoperable and he

needed to speak to his boss. Bowman agreed and drove as Plymale directed. Plymale

asked Bowman to drop him off down the road from his boss’s house because Plymale

said that he was afraid Bowman’s Jeep would get stuck in the snow. Plymale told

Bowman he would call him to get him when he was ready. Bowman drove around the

area, taking photos of frozen waterfalls, while waiting for Plymale. At some point,
Gallia App. No. 15CA1                                                                     5


Bowman stopped and approached a county worker who Bowman believed was stuck in

the snow and asked him if he needed help.

         {¶10} Bowman drove to a park and was waiting when a white pickup truck

approached with Plymale driving. Bowman stated that he was concerned when he saw

Plymale driving a truck that did not belong to him. The two briefly drove around, with

Plymale in the truck and Bowman in the Jeep, before stopping on Dan Jones Road.

When they stopped Plymale showed Bowman a large number of guns in the cab of the

truck and asked Bowman to help him load them into Bowman’s Jeep. Bowman asked

Plymale what was going on, but Plymale told him he didn’t want to know. Plymale

abandoned the truck on the road and rode with Bowman back to Plymale’s apartment

where the two unloaded the guns into Plymale’s storage unit. Bowman told the

investigators that Plymale gave him $1000 in cash and two guns to keep quiet about

everything.

         {¶11} Bowman told investigators that he believed Plymale had stolen the guns

but he did not know to whom the guns or the white pickup truck belonged. He said that

only after he learned of Sheets’s murder on the news the previous day, did he surmise

that Plymale had robbed and murdered Sheets. Bowman stated that he knew that

Plymale’s estranged wife, Sarita, was John Sheets’s daughter. Bowman stated he did

not know John Sheets personally, and did not know what he looked like or where he

lived.

         {¶12} Bowman told investigators that they could find the two guns that Plymale

gave Bowman under the bed in his guest bedroom. He also told them that only $200

was left of the $1000 and they could find that in his wallet in his home. He also
Gallia App. No. 15CA1                                                                   6


admitted to possessing two separate quantities of heroin and told investigators where

in his house they could find the heroin. Bowman and his wife consented to a voluntary

search of their home and investigators found everything Bowman mentioned, where he

said they would.

       {¶13} On Friday, February 7, 2014 after interviewing Bowman, investigators set

up surveillance at Plymale’s apartment and storage unit. They caught Plymale selling

a rifle to a co-worker.

       {¶14} The investigators advised Plymale of his Miranda rights, but he signed a

waiver of those rights and answered questions. Investigator Michael Trout testified that

he questioned Plymale about the murder of John Sheets and the guns that were found

in Plymale’s storage unit. Plymale told Trout that he did not know much about the

murder and that a person named Clinton Shelton gave him the guns. Plymale stated

that he was helping Shelton sell the guns. After investigators finished questioning

Plymale, they placed him under arrest.

       {¶15} A search of Plymale’s apartment and storage unit uncovered additional

firearms belonging to John Sheets, a blanket and pillow case belonging to Sheets,

Plymale’s work boots with treads that matched the bloody boot imprint on Sheets’s

carpet, a note Plymale wrote that stated that he “went out walking to the farm to get the

rent $” and “then going to have Chris get me and drive me to Jamie’s + Cody’s then be

home * * *,” and a receipt showing Plymale’s rent was paid on February 3, 2014.

       {¶16} Forensic evidence showed that DNA on the pillow case matched Sheets

and Plymale, but excluded Bowman. Plymale’s DNA was also located on the

passenger side of Bowman’s Jeep.
Gallia App. No. 15CA1                                                                     7


       {¶17} The jury watched Bowman’s videotaped statements of February 7, 2014

and heard Bowman testify, which was generally consistent with the statements he gave

to investigators a year earlier. Bowman positively identified the photos taken from

surveillance videos from February 3, 2014 as his green Jeep and the white pickup

truck Plymale drove. Bowman testified that he was currently in a residential drug

rehabilitation program in Columbus and had stopped using heroin.

       {¶18} Plymale’s counsel asked Bowman about his past heroin use and played

the videotaped interview between the investigators and Bowman, pointing out several

inconsistencies in some of the details between Bowman’s testimony at trial and the

statement he gave a year earlier to the investigators. Bowman explained the

discrepancies by acknowledging that a year had passed since Sheets’s murder and his

statements to the investigators were made closer to the time when the offenses

occurred. Plymale’s counsel also asked Bowman whether as part of his plea

agreement, Bowman had agreed to testify at Plymale’s trial and Bowman

acknowledged that he had. Bowman testified that in exchange for a guilty plea to two

felonies – complicity to theft and receiving stolen property – he was sentenced to four

years of community control, required to participate in a drug treatment program, and

required to testify truthfully against Plymale. Bowman’s agreement stipulated that for

purposes of determining whether his testimony was truthful, his videotaped statements

to the investigators were true, accurate and complete.

       {¶19} Other evidence presented at trial included the testimony of the apartment

manager where Plymale lived. The apartment manager testified that Plymale

approached him in the beginning of February, either on February 2 or 3, 2014 and
Gallia App. No. 15CA1                                                                      8


asked to rent a storage unit at the apartment complex and the manager leased one to

him. Several of Plymale’s former co-workers testified that Plymale offered to sell

firearms to them beginning February 4, 2014.

       {¶20} Plymale testified in his own defense at trial. However, his testimony at

trial was entirely inconsistent with the statements he gave to the investigators a year

earlier. Instead of claiming that the guns were from a person named Shelton, he

testified that he received the guns from Bowman. He stated that Bowman came to his

house at about 1:30 or 2:00 pm, borrowed his cell phone and drove off without giving

any explanation. After Bowman left, Plymale claims his sister, Burgandy Plymale,

stopped by at about 2:30 or 3:00 pm, dropped off cigarettes, and visited “for a little bit.”

He testified that his sister lived in the same apartment complex and typically stopped

by his house daily to check in and see if he needed anything. After she left he stayed in

his apartment watching movies. Plymale claims Bowman showed back up at his house

at about 5:00 pm with seven or eight guns, again without any explanation, and asked

Plymale if he would help Bowman unload, store, and sell the guns and Plymale agreed.

Plymale said that after he and Bowman unloaded the guns into the storage unit, they

used heroin together in Plymale’s apartment.

       {¶21} Plymale also testified that he is married to Sarita Sheets, the victim’s

daughter but that he and Sarita were no longer living together. Plymale testified that

he had visited his father-in-law’s home about eight times and was aware that Sheets

had a large number of guns. Plymale also presented letters of encouragement John

Sheets wrote to Plymale when Plymale was in prison; Sheets invited Plymale to visit

him when he was released from prison.
Gallia App. No. 15CA1                                                                                     9


           {¶22} After the jury returned a guilty verdict on aggravated murder, murder,

    aggravated robbery, having weapons under disability, theft of a motor vehicle, theft of

    firearms, and tampering with evidence, the trial court sentenced Plymale.1 The trial

    court merged the aggravated murder with the two murder counts and the aggravated

    robbery with the two theft counts. The court sentenced Plymale to life in prison without

    possibility of parole for aggravated murder, three years for the gun specification, 11

    years for aggravated robbery, 36 months for having weapons under disability, and 36

    months for tampering with evidence, all sentences to be served consecutively.

                                    II. ASSIGNMENTS OF ERROR

           {¶23} Plymale raises three assignments of error:

          1.      THE AGGRAVATED-MURDER, AGGRAVATED-ROBBERY, AND
                  RELATED VERDICTS WERE AGAINST THE MANIFEST WEIGHT OF
                  THE EVIDENCE. OHIO CONSTITUTION, ARTICLE IV, SECTION 3(B)(3);
                  TR. 471-472, 474, 533, 535-536, 539-540, 624-626, 627, 643, 892, 994,
                  1000, 1009.

          2.      TRIAL COUNSEL WAS INEFFECTIVE. FIFTH AND SIXTH
                  AMENDMENTS TO THE U.S. CONSTITUTION; OHIO CONSTITUTION,
                  ARTICLE I, SECTION 10; STRICKLAND V. WASHINGTON, 466 U.S.
                  668, 104 S.CT. 2052, 80 L.ED.2D 674 (1984); DOYLE V. OHIO, 426 U.S.
                  610, 96 S.CT. 2240, 49 L.ED.2D 91 (1976); CRIM.R. 12.1; CRIM.R. 52;
                  TRIAL TR. 187-188, 771-773, 774, 875-877, 900-901, 915, 924-925, 933-
                  934, 941, 980, 1008, 1017.


          3.      THE TRIAL COURT ERRED WHEN IT SENTENCED MR. PLYMALE TO
                  CONSECUTIVE SENTENCES. STATE V. BONNELL, 140 OHIO ST.3D
                  209, 2014-OHIO-3177, 16N.E.23D 659; R.C. 2929.14; TR. 1073.
                                        III. LAW AND ANALYSIS
                                 A. Manifest Weight of the Evidence
                                   1. Standard of Review and Law


1   The prosecution entered a nolle prosequi on receiving stolen property and two other untried counts.
Gallia App. No. 15CA1                                                                        10


       {¶24} Plymale claims that his convictions are against the manifest weight of the

evidence. When considering whether a conviction is against the manifest weight of the

evidence, we must review the entire record, weigh the evidence and all reasonable

inferences, and consider the credibility of witnesses. State v. Hunter, 131 Ohio St.3d

67, 2011–Ohio–6524, 960 N.E.2d 955, ¶ 119. “When a court of appeals reverses a

judgment of a trial court on the basis that the verdict is against the weight of the

evidence, the appellate court sits as a ‘thirteenth juror’ and disagrees with the

factfinder's resolution of the conflicting testimony.” State v. Thompkins, 78 Ohio St.3d

380, 387, 678 N.E.2d 541(1997). However, we must also bear in mind that credibility

generally is an issue for the trier of fact. State v. McKnight, 107 Ohio St.3d 101, 2005–

Ohio–6046, 837 N.E .2d 315, ¶ 191; State v. Linkous, 4th Dist. Scioto No. 12CA3517,

2013–Ohio–5853, ¶ 70. Accordingly we may reverse the conviction only if it appears

that, when resolving the conflicts in evidence, the factfinder “ ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’ ” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). We exercise our discretionary power to grant a

new trial “ ‘only in the exceptional case in which the evidence weighs heavily against

the conviction.’ ” Thompkins at 387, quoting Martin at 175. Conversely, we will not

reverse a conviction if the state presented substantial evidence upon which the trier of

fact could reasonably conclude that all essential elements of the offense had been

established beyond a reasonable doubt. State v. Colbert, 4th Dist. Jackson No. 05CA3,

2005-Ohio-4427, ¶ 9 citing State v. Eley, 56 Ohio St.2d 169, 383 N.E.2d 132 (1978),

syllabus.
Gallia App. No. 15CA1                                                                   11


       {¶25} The state argues that in a manifest weight of the evidence challenge, the

appellate court must construe the evidence in a light most favorable to the prosecution

and determine whether any rational trier of fact could have found the essential

elements of the offense proven beyond a reasonable doubt, citing State v. Jenks, 61

Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. However,

Jenks was describing “[a]n appellate court's function when reviewing the sufficiency of

the evidence to support a criminal conviction” – not a manifest weight of the evidence

review. (Emphasis added.)

       {¶26} The distinction between a review of the sufficiency of the evidence and the

weight of the evidence was explained in Thompkins, supra, and again in Hunter:

       A claim of insufficient evidence invokes a due process concern and raises
       the question whether the evidence is legally sufficient to support the
       verdict as a matter of law. In reviewing such a challenge, “[t]he relevant
       inquiry is whether, after viewing the evidence in a light most favorable to
       the prosecution, any rational trier of fact could have found the essential
       elements of the crime proven beyond a reasonable doubt.” “[T]he weight
       to be given the evidence and the credibility of the witnesses are primarily
       for the trier of the facts.”

       A claim that a verdict is against the manifest weight of the evidence
       involves a different test. “ ‘The court, reviewing the entire record, weighs
       the evidence and all reasonable inferences, considers the credibility of
       witnesses and determines whether in resolving conflicts in the evidence,
       the jury clearly lost its way and created such a manifest miscarriage of
       justice that the conviction must be reversed and a new trial ordered. The
       discretionary power to grant a new trial should be exercised only in the
       exceptional case in which the evidence weighs heavily against the
       conviction.’ ”


(Citations omitted.) State v. Hunter, 131 Ohio St.3d 67, 84, 2011-Ohio-6524, 960 N.E.2d

955, 974, ¶¶ 118-120; see also State v. Colbert, 2005-Ohio-4427 at ¶8-9 (discussing

both standards of review). Thus, as the “thirteenth juror” we do not view the evidence in

a light favorable to the prosecution, but independently weigh it, giving deference to the
Gallia App. No. 15CA1                                                                     12


jury on credibility issues. Where there is conflicting evidence – such as two witnesses

giving two very different versions of events – our task is to determine if the jury, in

resolving those conflicts, clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered.


                                        2. Analysis

        {¶27} Plymale argues that the jury clearly lost it way when it decided to believe

the testimony of the state’s witness, Christopher Bowman, and disbelieve Plymale’s

own version of events. Plymale claims the case came down to the credibility of these

two witnesses and that no reasonable factfinder could have believed Bowman over

him. He argues that Bowman’s testimony was self-serving, unreliable, and conflicting

and that Bowman received a plea deal in exchange for his testimony.

        {¶28} In reviewing the entire record, including the videotaped questioning of

Bowman four days after the murder, we find that the jury did not “lose its way” in

resolving the conflict between Bowman’s and Plymale’s version of events. First,

Bowman’s testimony was not self-serving. Bowman voluntarily agreed to waive his

Miranda rights and answer questions without the benefit of an attorney present. The

only people present were Bowman and two investigators – his statements were not the

result of a negotiated deal between his attorney and the prosecutor. Bowman received

no promises from the investigators that he would have a “deal’ with the prosecutor in

exchange for truthful statements to them. At most the investigators told Bowman that it

would be better for him to tell the truth and that they would tell the prosecutor how

cooperative Bowman had been. This point is reinforced towards the end of the

questioning when the investigator says, “I’ll be honest, you know you helped in the
Gallia App. No. 15CA1                                                                    13


commission of a crime. It will be up to the prosecutor and what the prosecutor wants to

do. It’s your level of cooperation, which is like what I said to you in the beginning that

helps your situation.” Bowman’s statements implicated him in a murder, robbery, and

receiving stolen property. His consent to the search of his home so police could locate

the guns and money, led to his further admission that he possessed heroin. In

reviewing the entirety of the videotape of Bowman’s questioning, we find no aspect of it

self-serving.

       {¶29} Second, Bowman’s statements were reliable. Bowman told the

investigator that while he was out in the area that afternoon he had stopped to help a

county worker who he thought was stuck in the snow. In the video viewed by the jurors,

the investigator acknowledged that he had spoken to the county worker, who confirmed

that event as Bowman described it. The investigators found the two handguns, money

and heroin where Bowman said they would be. Bowman’s description of Plymale’s use

of a pillow case to transport some of the guns and the fact that they were unloaded in

Plymale’s storage unit proved to be accurate. Bowman’s version of the events was

supported by extrinsic, objective evidence, including photographs from the surveillance

video; forensic evidence of Plymale’s DNA on the pillow case used to transport the

guns from Sheets’s house to the storage unit. Plymale’s relationship to Sheets as his

son-in-law, Plymale’s knowledge of Sheets’s gun collection, and Sheets’s welcoming

and supportive relationship with Plymale, as evidenced by the letters of

encouragement Sheets sent to Plymale when Plymale was in prison, explained why

there was no evidence of forced entry into Sheets’s home.
Gallia App. No. 15CA1                                                                      14


       {¶30} Third, Bowman’s statements during questioning were generally consistent

with his trial testimony; the discrepancies in certain details were credibly explained by

the passage of time.

       {¶31} In contrast the version of events Plymale told to the investigators – that he

got the guns from a guy named Shelton – was vastly different from his trial testimony.

A jury could have reasonably determined that Plymale was not credible and that his

story at trial was not plausible. Plymale did not have an explanation for why Bowman

and some unknown third party would execute a murderous plan to steal guns without

Plymale’s involvement, and then suddenly and unexpectedly show up at Plymale’s

storage unit, which coincidentally Plymale had just rented within the past two days.

       {¶32} In determining the rational persuasiveness of two competing versions of

the events, the jury could have reasonably concluded that Bowman was credible and

his testimony truthful. Based on the evidence the jury properly found the essential

elements of the crimes proven beyond a reasonable doubt. We cannot say that the jury

clearly lost its way. We reject Plymale’s first assignment of error.

                           B. Ineffective Assistance of Counsel

       {¶33} Plymale argues that his trial counsel provided constitutionally ineffective

assistance when he: (1) failed to file a notice of alibi and (2) failed to object to the

state’s comments on his post-arrest silence.

                             1. Standard of Review and Law

       {¶34} To prevail on a claim of ineffective assistance of counsel, a criminal

defendant must establish (1) deficient performance by counsel, i.e., performance falling

below an objective standard of reasonable representation, and (2) prejudice, i.e., a
Gallia App. No. 15CA1                                                                    15


reasonable probability that, but for counsel's errors, the result of the proceeding would

have been different. State v. Short, 129 Ohio St.3d 360, 2011–Ohio–3641, 952 N.E.2d

1121, ¶ 113; Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674; State v. Knauff, 4th Dist. Adams No. 13CA976, 2014–Ohio–308, ¶ 23. Because

this issue cannot be presented at trial, we conduct the initial review.

       {¶35} The defendant has the burden of proof because in Ohio, a properly

licensed attorney is presumed competent. State v. Gondor, 112 Ohio St.3d 377, 2006–

Ohio–6679, 860 N.E.2d 77, ¶ 62. Failure to satisfy either part of the test is fatal to the

claim. Strickland at 697; State v. Bradley, 42 Ohio St.3d 136, 143, 538 N.E.2d 373

(1989). In reviewing the claim of ineffective assistance of counsel we must indulge in “a

strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action ‘might be considered sound trial

strategy.’ ” Strickland at 689.


                              2. Failure to File Notice of Alibi


       {¶36} Plymale claims that his attorney provided ineffective counsel because he

did not file a notice of alibi as required by Crim.R. 12.1. Plymale argues that in the

opening statement, his counsel told the jury what Plymale did during the day on

February 3, 2014 and that part of the events of the day involved Plymale’s sister,

Burgandy Plymale. Counsel stated that after Bowman came by, Burgandy Plymale

stopped by Plymale’s apartment, got cash from Plymale for cigarettes, walked down to

the convenience store, purchased cigarettes, and came back to Plymale’s apartment

around 3:00 pm and stayed and watched movies with them and then eventually left.
Gallia App. No. 15CA1                                                                          16


Plymale argues that as a result of counsel’s oversight, the exclusion of his sister’s

testimony was prejudicial because it prevented him from presenting corroborating

testimony to support his alibi testimony and bolster his credibility.

       {¶37} The state points out that Crim.R. 12.1 provides that where a defendant

proposes to offer alibi testimony, a notice of alibi must be filed seven days prior to trial.

Here, Plymale’s counsel did not disclose Burgandy Plymale as a witness until five days

before trial. Therefore, Plymale’s argument requires this Court to conclude that

counsel knew of alibi testimony in time to file a timely notice even though the record

fails to demonstrate this.

       {¶38} In State v. Few, 2nd Dist. Montgomery No. 25161, 2012-Ohio-5407, trial

counsel had filed a notice of alibi the day after trial started and had given a copy to the

state the day before it started. In rejecting defendant’s ineffective assistance of counsel

claim for failure to file a timely notice of alibi, the appellate court found that while the

notice was deficient, “there is nothing in the record to reflect that trial counsel was

made aware of Few’s claimed alibi seven days prior to the date of the trial.” Id. at ¶ 15.

Therefore the court concluded that the record did not demonstrate that trial counsel

was deficient for failing to comply with Crim.R. 12.1. See also State v. Alexander, 6th

Dist. Erie No. E-91-86, 1993 WL 313564, *10 (Aug. 6, 1993) (rejecting an ineffective

assistance of counsel claim where there was nothing in the record to show that trial

counsel knew of the alibi seven days prior to trial).

       {¶39} Here there is no evidence in the record that Plymale’s counsel knew of a

potential alibi in time to file a timely notice. Plymale’s counsel told the trial court why he

did not file a notice of alibi: he did not believe that the witness’s testimony would
Gallia App. No. 15CA1                                                                     17


provide a clear alibi defense because evidence of Sheets’s time of death was

uncertain. In his explanation Plymale’s counsel did not state when he learned of the

potential alibi witness, or whether he could have filed a timely notice of alibi, if he had

determined it was appropriate to do so. The record shows that he did not file a

supplemental list of witnesses until January 28, 2015 – five days before trial. There is

nothing in the record to indicate when counsel learned that Burgandy Plymale may

have relevant alibi testimony. Without this evidence we would have to speculate about

whether trial counsel’s failure to file a notice of alibi was based on his lack of

knowledge of it, the product of an informed and calculated trial-strategy decision, or

negligence. See State v. Smith, 17 Ohio St.3d 98, 101, 477 N.E.2d 1128, 1131 (1985)

(finding that counsel's noncompliance with the notice of alibi requirement in Crim.R.

12.1 “was an intended, self-serving trial tactic”). We cannot conclude that trial counsel’s

performance was deficient based upon speculation. Plymale cannot prevail in a direct

appeal on a claim of ineffective assistance of counsel based on evidence that is

outside the record. See State v. Hampton, 4th Dist. Lawrence No. 15CA1, 2015-Ohio-

4171, ¶ 28

           3. Failure to Object to State’s Questioning on Post-Arrest Silence

       {¶40} Plymale argues that his counsel was ineffective for failing to object to the

state’s repeated comments on his post-arrest silence. He claims that the state’s

comments on his silence for impeachment purposes violated his constitutional rights

and his counsel’s silence exacerbated this error. The state argues that Plymale waived

his Miranda rights and gave inconsistent testimony. Thus, the state’s questioning was

for impeachment, contrasting Plymale’s two drastically different stories.
Gallia App. No. 15CA1                                                                      18


       {¶41} The Fifth Amendment to the United States Constitution, which is

applicable to the states through the Fourteenth Amendment, provides that no person

“shall be compelled in any criminal case to be a witness against himself.” State v.

Leach, 102 Ohio St.3d 135, 2004–Ohio–2147, 807 N.E.2d 335, ¶ 11. The Fifth

Amendment guarantees a criminal defendant's right against self-incrimination, which

includes the right to silence during police interrogation. Additionally, a defendant can

invoke his rights at any time prior to or during questioning. State v. Harper, 4th Dist.

Vinton No. 11CA684, 2012–Ohio–4527, ¶ 14.

       {¶42} The record shows that after the police caught Plymale selling firearms on

Friday, February 7, 2014, investigator Michael Trout questioned him. Plymale signed a

written waiver of his Miranda rights and answered Trout’s questions. The record does

not contain any other references to police questioning of Plymale and we can find no

instances in which Plymale asserted his Miranda rights. During the interview when

Trout questioned him, Plymale said that he obtained the firearms from an individual

named Clinton Shelton. However, Plymale waived his Fifth Amendment right again and

testified in his defense at trial, telling a completely different story, claiming he received

the firearms from Bowman.

       {¶43} The state’s questioning focused on whether Plymale had previously told

Trout any part of the drastically different trial testimony. Plymale answered that he had

not told Trout any of those facts during the interview, except for the fact that he was

trying to sell guns to Cody Hockman:

       Q. When you were arrested you did lie to Mike Trout according to your
       testimony today, about Clint Shelton giving you the guns?

       A. Yes sir.
Gallia App. No. 15CA1                                                                19


        *           *             *
       Q. But you lied to both Justin Rice and Mike Trout according to your testimony
       today?

       A. Yes sir.
       Q. The police who were investigating this incident?
       A. Yes sir.
       Q. Did you ever tell Mike Trout about Chris Bowman?
       A. No.
       Q. Did you ever tell Mike Trout that Chris Bowman asked to borrow one of your
       cell phones?
       A. No sir.
       Q. Did you ever tell Mike Trout that you rented this storage unit from Noah
       Stevens?
       A. No sir.
       Q. Did you ever tell Mike Trout that the keys that were in your pocket when you
       were arrested went to the storage unit lock?
       A. No sir.
       Q. Did you ever tell Mike Trout that there were guns in that storage unit?
       A. No sir.
       Q. Did you ever tell Mike Trout about trying to sell a gun to Cody Hockman?
       A. No sir. Sorry Eric, I did.
       Q. Okay.
       A. Yeah.
       Q. On that one you did?
       A. Yeah, yes sir, I did.
       Q. And from February the 7th of 2014 when you were arrested until today have
       you ever told this story about Chris Bowman to any law enforcement officer
       investigation the murder of John Sheets.
       A. No sir.
Gallia App. No. 15CA1                                                                      20


       {¶44} On redirect, Plymale testified that he was only questioned by police once

and that was on the evening of February 7, 2014. The reason he did not mention

Bowman was because he was not specifically asked about him:

       Q. Joey, Mr. Mulford just asked you a whole string of questions about whether
       you told MikeTrout a whole list of things and you answered no to all of them
       except one. Did MikeTrout ask you any of those questions?
       A. No sir.
       Q. He asked if you’ve told this story to law enforcement officers since February
       7, 2014, have you been questioned by any law enforcement officers over that
       time?
       A. No sir.
       {¶45} The state’s questioning, Plymale’s answers, and defense counsel’s

redirect focused on Plymale’s two inconsistent versions of events, both made after

waiving his Miranda and Fifth Amendment rights. The questioning shows that, although

Plymale had the opportunity during Trout’s questioning to tell his “Bowman” version of

events, he never told it to Trout or the other investigators.

       {¶46} If Plymale had asserted his Miranda rights in response to a second

attempt by police to question him, the state’s last question could possibly be construed

as improperly referencing this. However, there is no evidence in the record that

Plymale ever asserted his Miranda rights. In the context, the last question emphasized

Plymale’s inconsistency: Over a year later, for the first time at trial and never during

Trout’s questioning, Plymale is telling a vastly different story. Thus we find that the

state did not violate Plymale’s Fifth Amendment rights because the state’s questioning

did not improperly use Plymale’s silence as substantive evidence of guilt. Instead the

state used his lack of silence – his two inconsistent stories – to impeach his credibility

and discredit his trial testimony. As a result, trial counsel’s objection on Fifth
Gallia App. No. 15CA1                                                                      21


Amendment grounds would have been futile. It was not deficient and his decision on

redirect to frame it as a lack of police diligence was trial strategy.

       {¶47} For the same reasons we reject Plymale’s argument that during closing

argument the state improperly referenced his silence to infer his guilt. Like the cross-

examination questioning, the state’s comments during closing argument emphasized

Plymale’s inconsistent testimony and the fact that the version Plymale told at trial was

not told to investigators a year earlier when Trout questioned him.

       {¶48} Because Plymale has not established a viable claim of ineffective

assistance of his trial counsel, we overrule his second assignment of error.


                        C. Imposition of Consecutive Sentences


       {¶49} Plymale argues that the trial court erred when it sentenced him to

consecutive sentences because it did not make the necessary finding of proportionality

under R.C. 2929.14(C)(4). Additionally, he argues that even if the trial court did make

such a finding, it is unsupported by the record.

                             1. Standard of Review and Law

       {¶50} When reviewing felony sentences, we apply the standard of review set

forth in R.C. 2953.08(G)(2). State v. Marcum, 2016–Ohio–1002, ___N.E.3d ___, ¶ 22.

Under R.C. 2953.08(G)(2), an appellate court may increase, reduce or modify a

sentence or may vacate the sentence and remand the matter to the sentencing court if

it clearly and convincingly finds either:

       (a) That the record does not support the sentencing court's findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section
       2929.14, or division (I) of section 2929.20 of the Revised Code, whichever, if
       any, is relevant;
Gallia App. No. 15CA1                                                                     22


        (b) That the sentence is otherwise contrary to law.

        {¶51} Under the tripartite procedure set forth in R.C. 2929.14(C)(4) for imposing

consecutive sentences, the trial court had to find that (1) consecutive sentences are

necessary to protect the public from future crime or to punish the offender, (2)

consecutive sentences are not disproportionate to the seriousness of the offender's

conduct and to the danger the offender poses to the public, and (3) that one of three

circumstances specified in the statute applies. See generally State v. Baker, 4th Dist.

Athens No. 13CA18, 2014–Ohio–1967, ¶ 35–36. The trial court is required to make

these findings at the sentencing hearing and to incorporate its findings in its sentencing

entry. State v. Bonnell, 140 Ohio St.3d 209, 2014–Ohio–3177, 16 N.E.3d 659,

syllabus. “The trial court need not use talismanic words to comply with R.C.

2929.14(C)(4), but it must be clear from the record that the trial court actually made the

required findings.” State v. Campbell, 4th Dist. Adams No. 13CA969, 2014-Ohio-3860,

¶ 25.

        {¶52} Plymale failed to object to the imposition of consecutive sentences at the

sentencing hearing and forfeited this issue, absent plain error. Hunter, 131 Ohio St.3d

67, 89, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 152 (2011). Plain error exists when the

error is plain or obvious and when the error affects substantial rights. To rise to the

level of plain error, it must appear on the face of the record that an error occurred.

State v. Slagle, 65 Ohio St.3d 597, 605, 605 N.E.2d 916 (1992) (“The appellate court

must examine the error asserted by the defendant-appellant in light of all of the

evidence”).
Gallia App. No. 15CA1                                                                      23


       {¶53} The test for plain error is a stringent one. A party claiming plain error must

show that (1) an error occurred, (2) the error was obvious, and (3) the error affected

the outcome of the proceeding. The burden of demonstrating plain error is on the party

asserting it. State v. Davis, 116 Ohio St.3d 404, 2008–Ohio–2, 880 N.E.2d 21, ¶ 378

(where nothing in the record supported a finding of plain error, appellant failed to meet

his burden). An error affects substantial rights when, but for the error, the outcome of

the proceeding clearly would have been otherwise. We take notice of plain error with

the utmost of caution, under exceptional circumstances, and only to prevent a manifest

miscarriage of justice. State v. Merryman, 4th Dist. Athens No. 12A28, 2013-Ohio-

4810, ¶ 49.

                                       2. Analysis

       {¶54} The trial court made the required findings at the sentencing hearing and

incorporated those findings in its sentencing entry. At the sentencing hearing the trial

court expressly stated that it has considered the principles and purposes of sentencing

and all the evidence and arguments presented during the five-day trial. The court

stated that the longest prison terms were appropriate because Plymale committed the

worst form of aggravated murder and aggravated robbery given the circumstances of

the crimes. He was welcomed into the victim’s home, shot the victim in the back,

robbed him, and fled in the victim’s own truck. The court specifically found “that

consecutive sentences are necessary to protect the public and punish the offender,”

“are not disproportionate,” and “the harm was so great or unusual that a single term

does not adequately reflect the seriousness of the conduct.”
Gallia App. No. 15CA1                                                                       24


       {¶55} The record shows that the trial court considered all three factors set forth

in R.C. 2929.14(C)(4) in imposing consecutive sentences. The sentencing entry reads:

      The Court finds that consecutive sentences are necessary to protect the public
      and punish the Defendant, are not disproportionate and the harm caused was so
      great or unusual that a single term does not adequately reflect the seriousness of
      the Defendant’s conduct.

       {¶56} The trial court almost recited word-for-word the statutory findings in R.C.

2929.14(C)(4) both at the hearing and in its entry. However, when it made its finding

that consecutive sentences are not disproportionate, it dropped the phrase “to the

seriousness of the offender’s conduct and to the danger the offender poses to the

public” that exists in the statute. Under Bonnell, supra, “a word-for-word recitation of

the language of the statute is not required, as long as the reviewing court can discern

that the trial court engaged in the correct analysis and can determine that the record

contains evidence to support the findings, consecutive sentences should be upheld.”

Bonnell at ¶ 29.

       {¶57} For example, in Bonnell, the trial court did not refer to or recite any portion

of the language in R.C. 2929.14(C)(4) at the sentencing hearing. Nevertheless, the

Supreme Court of Ohio found that the finding that Bonnell had “shown very little

respect for society and the rules of society” was the equivalent to the first part of

subsection (C)(4) and showed that the trial court “found a need to protect the public

from future crime and to punish Bonnell.” Id. at ¶ 33. And the trial court’s reference to

Bonnell’s “’atrocious” record was the equivalent to a finding under subsection (C)(4)(c)

and showed that the trial court found that “a history of criminal conduct that

demonstrated the need for consecutive sentences to protect the public from future

crime.” Id. However, the Court could find no word or phrase from which it could
Gallia App. No. 15CA1                                                                      25


conclude that the trial court addressed the proportionality factor in the second part of

subsection (C)(4): “We cannot glean from the record that the trial court found

consecutive sentences were not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public.” Id. at 36. The Court

vacated the sentence and remanded it to the trial court for resentencing.

        {¶58} Here we do not have to conduct a Bonnell-style comparison of words and

phrases with subsection (C)(4) to determine if the trial court made the appropriate

findings because the trial court gave an almost verbatim recitation of the section. We

find State v. Greene, 8th Dist. Cuyahoga No. 100542, 2014-Ohio-3713 instructive.

There, the trial court imposed consecutive sentences and the defendant appealed

arguing that the trial court had not made the required findings under R.C.

2929.14(C)(4). The transcript at the sentencing hearing showed that the trial court

stated:

        I’ll note, for the record, pursuant to 2929.14(B)[sic](4), that this Court believes
        that the maximum term should be imposed, but the consecutive terms imposed
        are necessary to protect the public, to punish the offender. And it is not a
        disproportionate sentence.
Greene at ¶ 6 (alteration in original).


        {¶59} The appellate court found that the trial court had satisfied all the

requirements of R.C. 2929.14(C)(4):

        The court satisfied the first prong of the analysis when it found that the public
        needed to be protected from Greene and that consecutive terms were being
        imposed to punish her. Regarding the second part of the analysis, although
        barely addressed, the court noted that a consecutive sentence is not
        disproportionate to Greene’s conduct.1 Lastly, the court noted that Greene was
        under community control sanctions for her attempted felonious assault
        conviction at the time she was convicted of obstruction of justice and involuntary
        manslaughter. (Emphasis added.)
Gallia App. No. 15CA1                                                                         26

Greene at ¶6 – 7. In its footnote the appellate court recognized that the trial court did

not state the disproportionality test in its entirety but recitation of these “magic words”

was not needed:


        Although the court did not specifically state that the sentence is not
        disproportionate to the seriousness of Greene’s conduct and the danger she
        poses to the public, to reverse and remand in this case would be tantamount to
        merely requiring the “magic” words. (Emphasis sic).
Greene at fn. 1; see also State v. Gray, 8th Dist. Cuyahoga No. 98970, 2014-Ohio-4668

(no “proportionality” language was used by trial court, but appellate court found

proportionality findings were made by the language referencing the “number of caskets”

defendant was filling and his endangerment of the “innocent little toddler and the 86-

year old gentleman walking with a walker”).


        {¶60} Plymale argues that although the trial court found the sentence to be “not

disproportionate,” this was insufficient because the court did not identify what the

sentence was not disproportionate to. He argues the trial court should have stated that

the sentence imposed was not disproportionate “to the seriousness of the offense or

danger posed to the public.” Without this additional language clarifying the trial court’s

proportionality analysis, Plymale insists that we must presume the court erred and

balanced the wrong factors. However, neither Plymale nor the record indicates what

incorrect factors the court might have used. The plain error analysis requires that

Plymale show an actual obvious error – not one that possibly may have occurred.

        {¶61} Plymale cites two cases in support of his argument that the phrase “not

disproportionate” is insufficient to satisfy the requirements of the statute. However, both

cases are factually distinguishable. In State v. Dennison, 10th Dist. Franklin No. 14AP-
Gallia App. No. 15CA1                                                                      27


486, 2015-Ohio-1135, the appellate court found that trial court engaged in the incorrect

analysis of proportionality when it compared the sentence of the defendant to those of

co-defendants that had pleaded guilty and found that the defendant’s sentence was not

disproportionate to that of co-defendants. As a result, it was clear from the record that

the trial court had engaged in the wrong analysis; i.e. consistency rather than

proportionality. Here, Plymale cites to nothing in the record that supports his argument

that the trial court’s analysis was similarly flawed or that any other obvious error

occurred.

       {¶62} Likewise, in State v. Collins, 4th Dist. Pickaway No. 13CA27, 2014-Ohio-

4224, we found nothing in the record that would show that the trial court considered the

proportionality factor when it imposed consecutive sentences. Here, the trial court

expressly stated that it had considered the proportionality factor.

       {¶63} The trial court expressly stated that it considered the need to protect the

public and the seriousness of the offenses when it imposed its sentence and

specifically identified all three of the factors listed in the statute. In finding that

consecutive sentences “are not disproportionate,” the court showed that it was

considering the proportionality factor. There is no need to quote the statute when the

record shows that the court considered both the statutory factors in imposing its

sentence. “[A] word-for-word recitation of the language of the statute is not required,

and as long as the reviewing court can discern that the trial court engaged in the

correct analysis and can determine that the record contains evidence to support the

findings, consecutive sentences should be upheld.” Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, 16 N.E.3d 659, ¶ 29; Campbell, 4th Dist. Adams No. 13CA969, 2014-
Gallia App. No. 15CA1                                                                     28


Ohio-3860, ¶ 25 (“The trial court need not use talismanic words to comply with R.C.

2929.14(C)(4)”); State v. Gray, 8th Dist. Cuyahoga No. 98970, 2014-Ohio-4668; State

v. Greene, 8th Dist. No. 100542, 2014-Ohio-3713.

       {¶64} Finally, we reject Plymale’s argument that consecutive sentences were

unwarranted. He claims that a mandatory prison term of life imprisonment without

parole is sufficient to accomplish the purposes of felony sentencing without imposing

consecutive sentences. Courts have upheld the imposition of consecutive sentences

that include a life sentence as long as the court makes the required findings. See, e.g.,

State v. Roark, 3d Dist. Mercer No. 10-14-11, 2015-Ohio-3811, ¶ 24 (affirming the

imposition of two consecutive life sentences without the possibility of parole for a home

invasion and murder).

       {¶65} The record contains evidence to support the trial court’s findings. The

victim was Plymale’s father-in-law, who had supported him with encouraging letters

during Plymale’s previous prison term. The victim welcomed Plymale in his home.

Nevertheless, Plymale shot and killed the victim while his back was turned, stole a

number of firearms, and fled in the victim’s truck. Plymale’s motive: To steal his father-

in-law’s valuable gun collection and turn it into cash for himself. Given the senseless

nature of the crime and Plymale’s relationship with the victim, the record supports the

trial court's findings and conclusion that consecutive sentences were appropriate.

       {¶66} We overrule the third assignment of error.

                                      III. CONCLUSION

       {¶67} Having overruled Plymale’s assignments of error, we affirm his convictions

and sentence.
Gallia App. No. 15CA1                   29


                        JUDGMENT AFFIRMED.
Gallia App. No. 15CA1                                                                       30



                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Gallia
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily cotinued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & McFarland, J.: Concur in Judgment and Opinion.



                                            For the Court


                                            BY: ________________________
                                                William H. Harsha, Judge


                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.